Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and species of PTP, SEQ ID NO: 1, SEQ ID NO: 442 and SEQ ID NO: 896 in the reply filed on 7/27/2020 is acknowledged.
Claims 7, 11-15 and 35-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2020.
Claims 1, 6 and 8-10 are under consideration in the instant Office Action

Withdrawn Objections and Rejections
The objection to claim 5 is moot since it has been cancelled.
The rejection of claims 1 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al., WO2013/155103 is withdrawn in view of the new limitation of instant claim 1.

Maintained Rejection
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al., WO2013/155103 (10/14/2020 PTO-892) in view of Bottini et a., WO2014/018554 (1/24/2020 IDS).
Lang teaches a therapeutic agent including a therapeutic peptide that includes a wedge domain of PTP (see paragraph 7) and a transport moiety which includes a TAT mediated protein (see paragraphs 89, 116 and 118) to treat neuronal injury as in instant claim 1. Lang teaches peptides with PTP peptide and HIV TAT peptides encompassed by SEQ ID NOs: 53-57 (see paragraphs 207-214) as in instant claim 1. The sequences taught by Lang in SEQ ID NOs: 53-57 include the RKKRRQRRRC peptide of instant st paragraph) as in instant claim 9. Lang teaches that the therapeutic agents are in pharmaceutically acceptable carriers such as saline (see paragraph 146) as required in instant claim 10. While Lang teaches PTP peptides, it fails to specifically teach the peptides in SEQ ID NO: 442 of instant claims 1 and 6.	
Bottini teaches using PTP peptides to treat diseases like Alzheimer’s disease which is neurodegenerative disease (see paragraph 109 and claims 5 and 54). Bottini teaches PTP peptides including the disclosed SEQ ID NO: 5 (see paragraphs 77-78, 86 and claims 1-5) which is the same peptide as in SEQ ID NO: 442 as required in instant claims 1 and 6.  Bottini teaches using conjugated cell permeable moieties (see paragraph 50) but does not specifically teach using the permeable moieties with peptides.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Lang and Bottini. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Lang and Bottini teach that PTP peptides, which are equivalent elements, since both are fragments of the PTP peptide and both are useful in treating neurodegenerative disorders. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Moreover, this section of the MPEP teaches "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed composition.  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant’s argument that the wedge domain of the PTPtaught by Lang and the immunoglobulin-like domain of PTPtaught by Bottiniare not equivalent elements because that are distinct sequences. This is not found persuasive because the different domains are from the same protein, PTP, and therefore, are equivalent elements because the peptides are isolated from the same protein and share the same capability of treating neurodegenerative disorders.  One of ordinary skill in the art would recognize that the different domains of the same protein may be treated in the same process to produce a fusion protein between different domains of PTPand a brain barrier penetrating sequence. Further, the claims are towards a product, not a method, and applicant’s argument of unexpected advantage is moot since it is not a consideration as long as there is a teaching in the art to produce the claimed product. MPEP 2145(II) states: “The fact that appellant has recognized another advantage which Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649